NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

SOPHIE ELLISON,                  )
                                 )
          Appellant,             )
                                 )
v.                               )              Case No. 2D17-2025
                                 )
REEMPLOYMENT ASSISTANCE          )
APPEALS COMMISSION and MAHNAZ    )
QAYYUM MEDICAL ENTERPRISES, LLC, )
                                 )
          Appellee.              )
                                           )

Opinion filed March 23, 2018.

Appeal from the Reemployment
Assistance Appeals Commission.

Sophie Ellison, pro se.,

Amanda L. Neff, Chief Appellate Counsel,
Tallahassee, for Reemployment Assistance
Appeals Commission.

No appearance for the remaining
Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and CRENSHAW and LUCAS, JJ., Concur.